DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 December 2022 has been entered.

Status of the Claims
Amendment filed 1 December 2022 is acknowledged.  Claims 1 and 15 have been amended.  Claims 1-9 and 11-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Patent Application Publication 2020/0103511, hereinafter Jin ‘511) in view of Li et al. (US Patent Application Publication 2019/0067355, hereinafter Li ‘355), both of record.
With respect to claim 1, Jin ‘511 teaches (FIGs. 9A and 13A) a photosensitive device substantially as claimed, comprising:
a semiconductor substrate (101; this substrate is a semiconductor substrate because it formed of a P-type epitaxial layer that comprises other doped regions 110P and 110N that form a photodiode) having a patterned semiconductor polarizer (defined as the concave-convex portion of the P-epi substrate 101 that comprises the polarizer 112a) having a semiconductor surface (the surface of said concave-convex portion of the P-epi substrate 101) ([0125]); and
a photodiode (110PD) in the semiconductor substrate (101) ([0120, 0125]).
Thus, Jin ‘511 is shown to teach all the features of the claim with the exception of a reflective grid element on a light incident side of the patterned semiconductor polarizer, wherein the reflective grid element reflects light onto the semiconductor surface of the patterned semiconductor polarizer before the light is polarized by the patterned semiconductor polarizer.
However, Li ‘355 teaches (FIG. 17) a reflective (Al, Co, Cu, Ag, Au, and W are reflective materials; [0046]) grid element (520) on a light incident side of a concave-convex portion of a substrate (502), wherein the reflective grid element reflects light onto the semiconductor surface of the concave-convex portion of the substrate before the light is polarized by the concave-convex portion of the substrate to define openings overlying pixel regions ([0046]).  
As disclosed in Jin ‘511, a concave-convex portion of a substrate (101) is capable of use as a polarizer ([0125]).  
Applying the teachings of Li ‘355 to the photosensitive device of Jin ‘511 would result in forming at least the reflective grid element, the semiconductor polarizer, and the lens on the light incident side of the photodiode as taught by Li ‘355 such that the reflective grid element reflects light onto the semiconductor surface of the patterned semiconductor polarizer before the light is polarized by the patterned semiconductor polarizer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the photosensitive device of Jin ‘511 further comprising a reflective grid element on a light incident side of the patterned semiconductor polarizer, wherein the reflective grid element reflects light onto the semiconductor surface of the patterned semiconductor polarizer before the light is polarized by the patterned semiconductor polarizer as taught by Li ‘355 to define openings overlying pixel regions.

With respect to claim 2, Jin ‘511 teaches wherein the patterned semiconductor polarizer has bar shape portions extended continuously along an extending direction (see FIG. 9A; [0089]).
With respect to claim 3, Jin ‘511 teaches wherein the patterned semiconductor polarizer has bar shape portions extended continuously along different extending directions (see FIG. 9A; [0089]).
With respect to claim 4, Jin ‘511 teaches wherein the patterned semiconductor polarizer has polarizing regions (112-1--112-4) having different polarizing directions (see FIG. 9A); [0091]).
With respect to claim 5, Jin ‘511 teaches comprising pixels (UP6) having the polarizing regions (112-1 – 112-4) having the different polarizing directions (see FIG. 9A); [0091]).
With respect to claim 6, Jin ‘511 teaches comprising pixels (120P) each having one of the polarizing regions (112-1 – 112-4) having the different polarizing directions (see FIG. 9A); [0091]).
With respect to claim 7, Jin ‘511 teaches comprising pixels (UP6p) each having two or more of the polarizing regions (112-1 – 112-4) having the different polarizing directions (see FIG. 9A); [0091]).
With respect to claim 8, Jin ‘511 teaches comprising pixels (UP6p) each having four of the polarizing regions (112-1 – 112-4) having the different polarizing directions (see FIG. 9A); [0091]).
With respect to claim 9, Jin ‘511 teaches wherein the semiconductor substrate (101) has a rear semiconductor surface (bottom surface) and a front semiconductor surface (top surface) opposing to the rear semiconductor surface, the semiconductor surface of the patterned semiconductor polarizer (defined as the concave-convex portion of the P-epi substrate 101 that comprises the polarizer 112a) is the rear semiconductor surface ([0125]).
With respect to claim 11, Jin ‘511 teaches further comprising an optical layer (gap-fill layer indicated by 112a) on the semiconductor surface of the patterned semiconductor polarizer ([0125]).
With respect to claim 12, Jin ‘511 teaches wherein the optical layer (gap-fill layer indicated by 112a) has a bottom surface complementary to the semiconductor surface of the patterned semiconductor polarizer (defined as the concave-convex portion of the P-epi substrate 101 that comprises the polarizer 112a) ([0125]).

With respect to claim 13, Jin ‘511 and Li ‘355 teach the device as described in claim 1 above, with primary reference Jin ‘511 teaching the additional limitation further comprising a lens (130) ([0115]).
	Thus, Jin ‘511 is shown to teach all the features of the claim with the exception of wherein the lens is on the light incident side of the patterned semiconductor polarizer.
	However, Li ‘355 teaches (FIG. 17) lens (524) on a light incident side of a concave-convex portion of a substrate (502) to focus light towards the pixel regions ([0046]).  Applying the teachings of Li ‘355 to the photosensitive device of Jin ‘511 would result in forming at least the reflective grid element, the semiconductor polarizer, and the lens on the light incident side of the photodiode as taught by Li ‘355.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the lens of Jin ‘511 and Li ‘355 on the light incident side of the patterned semiconductor polarizer as taught by Li ‘355 to focus light towards the pixel regions.

With respect to claim 14, Jin ‘511 teaches further comprising a trench isolation element (150 and 160) in the semiconductor substrate (101) ([0119]).

With respect to claim 15, Jin ‘511 teaches (FIGs. 9A and 13A) a photosensitive device substantially as claimed, comprising:
a photodiode (110PD) ([0120]); and
a patterned semiconductor polarizer (defined as the concave-convex portion of the P-epi substrate 101 that comprises the polarizer 112a) ([0125]).
Thus, Jin ‘511 is shown to teach all the features of the claim with the exception of:
a reflective grid element; and
wherein the photodiode and the reflective grid element are respectively on opposing sides of the patterned semiconductor polarizer such that a light is reflected by the reflective grid element before passing through the patterned semiconductor polarizer and arriving at the photodiode.
However, Li ‘355 teaches (FIG. 17) a reflective (Al, Co, Cu, Ag, Au, and W are reflective materials; [0046]) grid element (520), wherein a photodiode (106) and the reflective grid element are respectively on opposing sides of a concave-convex portion of a substrate (502) such that a light is reflected by the reflective grid element before passing through the concave-convex portion of a substrate and arriving at the photodiode to define openings overlying pixel regions ([0046]).  As disclosed in Jin ‘511, a concave-convex portion of a substrate (101) is capable of use as a polarizer ([0125]).  Applying the teachings of Li ‘355 to the photosensitive device of Jin ‘511 would result in forming at least the reflective grid element, the semiconductor polarizer, and the lens on the light incident side of the photodiode as taught by Li ‘355 such that a light is reflected by the reflective grid element before passing through the patterned semiconductor polarizer and arriving at the photodiode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the photosensitive device of Jin ‘511 further comprising a reflective grid element; wherein the photodiode and the reflective grid element are respectively on opposing sides of the patterned semiconductor polarizer such that a light is reflected by the reflective grid element before passing through the patterned semiconductor polarizer and arriving at the photodiode as taught by Li ‘355 to define openings overlying pixel regions.

With respect to claim 16, Jin ‘511 and Li ‘355 teach the device as described in claim 15 above, but primary reference Jin ‘511 does not explicitly teach the additional limitation wherein the reflective grid element is on a light incident side of the patterned semiconductor polarizer.
However, Li ‘355 teaches (FIG. 17) wherein a reflective (Al, Co, Cu, Ag, Au, and W are reflective materials; [0046]) grid element (520) is on a light incident side of a concave-convex portion of a substrate (502) to define openings overlying pixel regions ([0046]).  As disclosed in Jin ‘511, a concave-convex portion of a substrate (101) is capable of use as a polarizer ([0125]).  Applying the teachings of Li ‘355 to the photosensitive device of Jin ‘511 would result in forming at least the reflective grid element, the semiconductor polarizer, and the lens on the light incident side of the photodiode as taught by Li ‘355.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the reflective grid element of Jin ‘511 and Li ‘355 on a light incident side of the patterned semiconductor polarizer as taught by Li ‘355 to define openings overlying pixel regions.

With respect to claim 17, Jin ‘511 and Li ‘355 teach the device as described in claim 15 above, but primary reference Jin ‘511 does not explicitly teach the additional limitation wherein the reflective grid element comprises a metal.
However, Li ‘355 teaches (FIGs. 1) wherein a reflective grid element (520) comprises a metal (Al, Co, Cu, Ag, Au, and W are reflective metals; [0046]) to define openings overlying pixel regions ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the reflective grid element of Jin ‘511 and Li ‘355 comprising a metal as taught by Li ‘355 to define openings overlying pixel regions.

With respect to claim 18, Jin ‘511 teaches a semiconductor substrate (101; this substrate is a semiconductor substrate because it formed of a P-type epitaxial layer that comprises other doped regions 110P and 110N that form a photodiode) comprising a patterned semiconductor polarizer (defined as the concave-convex portion of the P-epi substrate 101 that comprises the polarizer 112a) ([0125]).
With respect to claim 19, Jin ‘511 teaches wherein the patterned semiconductor polarizer (defined as the concave-convex portion of the P-epi substrate 101 that comprises the polarizer 112a) has a rear semiconductor surface (bottom surface) of the semiconductor substrate (101) ([0125]).
With respect to claim 20, Jin ‘511 teaches wherein the patterned semiconductor polarizer (defined as the concave-convex portion of the P-epi substrate 101 that comprises the polarizer 112a) has bar shape portions extended continuously along different extending directions in different polarizing regions respectively (see FIG. 9A) ([0089]).

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any cited embodiment of a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826